Citation Nr: 1014329	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than June 16, 2003 
for service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  In a rating decision dated in August 2004 the RO granted 
the Veteran service connection for PTSD effective June 16, 
2003, the date that his claim was received.  Although the 
Veteran was notified of this decision and of his procedural 
and appellate rights, he did not timely file a notice of 
disagreement with the decision.  
 
2.  An effective date prior to June 16, 2003 for the award of 
service connection for the Veteran's PTSD is legally 
precluded. 


CONCLUSIONS OF LAW

1. The August 2004 rating decision is final, and the current 
appeal provides no basis to assume jurisdiction of a claim of 
entitlement to an effective date prior to June 16, 2003 for 
service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A(f), 
5108, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.105, 3.2600 (2009). 
 
2. The criteria for dismissal of an appeal due to the failure 
to allege a specific error of fact or law in the 
determination being appealed have been met.  38 U.S.C.A. § 
7105(c), (d)(5) (West 2002 &Supp. 2009); 38 C.F.R. §§ 20.200, 
20.201 (2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009), and 38 C.F.R. § 3.159 
(2009), which relate to VA's duties to notify and assist a 
claimant, are not applicable to the appellant's claim for an 
earlier effective date because the law is dispositive, and 
there is no additional evidence that could be obtained to 
substantiate the claim. See VAOPGCPREC 5-2004 (June 23, 2004) 
(stating that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where there is no legal basis for the claim or the undisputed 
facts render the claimant ineligible for the claimed 
benefit).  See also Livesay v. Principi, 15 Vet. App. 165, 
178-179 (2001) (noting that VA's duties to notify and assist 
apply only to claims for benefits under 38 U.S.C.A. Parts II 
& III); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) 
(holding that there is no freestanding claim for an earlier 
effective date).
 
The Veteran asserts that the effective date for service 
connection for PTSD should be the day after he was released 
from active duty since he experienced PTSD since that time, 
although it was initially diagnosed as a different anxiety 
disorder.
 
By way of background, in an April 1975 rating decision the 
Veteran was granted service connection for idiopathic 
cardiomyopathy with hypertension, rated 60 percent disabling, 
and verruca vuglaris, rated 0 percent disabling, both 
effective the date after his release from active service.  
These were the only disabilities that were claimed by the 
Veteran at that time. 

On June 16, 2003, VA received the Veteran's claim for service 
connection for a psychiatric disorder, to include PTSD and 
depression.  In an RO decision dated in September 2003 the 
Veteran's claim was denied because he failed to provide a 
verified stressor.  The Veteran appealed, and, after 
additional evidence in support of his claim was received, the 
Veteran's claim for service connection for PTSD was granted 
in an August 2004 rating decision.  The effective date of 
service connection for PTSD was the date of the Veteran's 
original claim for service connection for PTSD was received, 
June 16, 2003.  

In October 2004, the Veteran filed a claim for an increased 
rating for his PTSD and for a total disability rating by 
reason of individual unemployability (TDIU).  In a March 2005 
rating decision, an increased rating for PTSD was denied but 
TDIU and dependent's educational assistance (DEA) were 
granted.  

In November 2005, several months after the August 2004 rating 
decision became final, the Veteran filed a claim for an 
earlier effective date for service connection for PTSD.  He 
alleged that he discovered medical records from 1979 which 
showed that he was treated for an anxiety disorder at that 
time.  He also alleged that he took various psychotropic 
medications to treat symptoms of anxiety and depression since 
1974.  He believed the depression and anxiety which onset in 
1974 was due to PTSD, and that he should therefore be 
compensated back to the date of his discharge from service.  
His claim for an earlier effective date was denied by the RO 
in an August 2006 rating decision.  
 
The Board carefully reviewed the evidence of record and finds 
that an effective date earlier than June 16, 2003 is legally 
precluded.  The August 2004 rating decision, which granted 
service connection for PTSD effective the date of the 
Veteran's claim for service connection for that disorder, is 
final.  38 U.S.C.A. § 7105(c). The finality of the August 
2004  rating decision can be overcome only by a request for a 
revision based on clear and unmistakable error.  The 
appellant made no allegation of clear and unmistakable error.  
His current challenge to the effective date for service 
connection for PTSD is barred.  Rudd, 20 Vet. App. at 300 
(holding that a freestanding claim for an earlier effective 
date vitiates the rule of finality). 
 
In Rudd, the Court of Appeals for Veterans Claims (Court) 
held that the proper disposition of a free-standing claim for 
an earlier effective date is dismissal. Id.  The Board is 
authorized to dismiss any appeal that fails to allege an 
error of fact or law. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.302.  Accordingly, this appeal is dismissed as a matter of 
law.

The Board would further note parenthetically that there is no 
legal basis for assigning an earlier date based on the 
contentions.  There was no claim for service connection filed 
prior to the one at issue.  Medical records do not provide a 
basis of an informal claim for service connection.  Thus 
treatment for anxiety in 1974, several years after separation 
from service would not constitute a claim for service 
connection in the absence of any evidence of an intent to 
file a claim.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


